MERRILL, Justice.
This appeal is from a judgment of conviction of murder in the second degree with punishment fixed at thirty years and one day imprisonment in the state penitentiary.
The appeal is on the record proper without a transcript of the testimony. When so, the only question presented for review is the regularity of the proceedings in the circuit court. The record appears to be regular and presents nothing here calling for discussion. Burgess v. State, 250 Ala. 712, 34 So.2d 866; Davis v. State, 261 Ala. 99, 72 So.2d 860.
The judgment is affirmed.
Affirmed.
LIVINGSTON, C. J., and LAWSON and STAKELY, JJ concur.